J-A14037-15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

RESIDENTIAL MORTGAGE LOAN                   :   IN THE SUPERIOR COURT OF
TRUST 2013-TT2, BY U.S. NATIONAL            :         PENNSYLVANIA
ASSOCIATION, NOT IN ITS                     :
INDIVIDUAL CAPACITY, BUT SOLELY             :
AS LEGAL TITLE TRUSTEE,                     :
                                            :
                  Appellee                  :
                                            :
                  v.                        :
                                            :
BELINDA JEAN RUDDER,                        :
                                            :
                       Appellant            :   No. 1836 MDA 2014

               Appeal from the Order Entered October 3, 2014,
           in the Court of Common Pleas of Susquehanna County,
                    Civil Division at No(s): 2013-978 CP

BEFORE: BENDER, P.J.E., JENKINS and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                        FILED JULY 23, 2015

      Belinda Jean Rudder (Rudder) appeals from the order that granted

summary judgment in favor of Appellee, Residential Mortgage Loan Trust

2013-TT2, by U.S. National Association, not in its individual capacity, but

solely as Legal Title Trustee. We affirm.

      On or about March 14, 2005, Rudder borrowed $182,000 from Tribeca

Lending Corporation (Tribeca) to purchase real property located at RR 2 Box

2651C Pine Street, Hallstead, Pennsylvania, and executed a mortgage in

favor of Tribeca securing the property as collateral for the loan. A number of

assignments of the mortgage occurred thereafter, and each assignment was

duly recorded with the Susquehanna County Recorder of Deeds.



* Retired Senior Judge assigned to the Superior Court.
J-A14037-15


     On August 5, 2013, Wells Fargo Bank, N.A., then the claimed holder of

the mortgage and note, filed the instant action in foreclosure, alleging that

Rudder had been in default of her obligations under the terms of the

mortgage since September 2012.1 Appellee subsequently filed a motion for

summary judgment, which the trial court granted on October 3, 2014. This

timely appeal followed.    The trial court did not order Rudder to file a

statement of errors complained of on appeal, and none was filed.      At this

Court’s direction, the trial court submitted a statement in lieu of opinion

pursuant to Pa.R.A.P. 1925(a).

     Rudder presents the following issue for our review: “Whether the lower

[c]ourt erred in granting [Appellee’s] Motion for Summary Judgment as

there are genuine issues of material fact[] regarding whether [Appellee] is

the holder in due course and has standing to enforce [Rudder’s] Mortgage

and Note?” Rudder’s Brief at 2.

     Summary judgment in mortgage foreclosure actions is subject to the

same rules as any other civil action. See Pa.R.C.P. 1141(b).

           The standards which govern summary judgment are well
     settled. When a party seeks summary judgment, a court shall
     enter judgment whenever there is no genuine issue of any
     material fact as to a necessary element of the cause of action or
     defense that could be established by additional discovery. A
     motion for summary judgment is based on an evidentiary record
     that entitles the moving party to a judgment as a matter of law.
     In considering the merits of a motion for summary judgment, a
     court views the record in the light most favorable to the non-

1
  On February 10, 2014, the mortgage was assigned to Appellee, which was
substituted as the plaintiff in the pending mortgage foreclosure litigation.


                                    -2-
J-A14037-15


      moving party, and all doubts as to the existence of a genuine
      issue of material fact must be resolved against the moving party.
      Finally, the court may grant summary judgment only when the
      right to such a judgment is clear and free from doubt. An
      appellate court may reverse the granting of a motion for
      summary judgment if there has been an error of law or an abuse
      of discretion.…

Swords v. Harleysville Ins. Companies, 883 A.2d 562, 566-67 (Pa.

2005) (citations omitted).

      Other than pursuant to exceptions not relevant to this case, “all

actions shall be prosecuted by and in the name of the real party in interest.”

Pa.R.C.P. 2002(a).     “[T]he mortgagee is the real party in interest in a

foreclosure action.” Wells Fargo Bank, N.A. v. Lupori, 8 A.3d 919, 922 n.

3 (Pa. Super. 2010).

      The original mortgage instrument, signed by Rudder and recorded with

the Susquehanna County Recorder of Deeds on March 29, 2005, clearly

states that Tribeca Lending Corporation is the mortgagee. Complaint Exhibit

B. The original mortgage instrument further provides that “[t]he covenants

and agreements of this Security Instrument shall bind (except as provided in

Section 20) and benefit the successors and assigns of Lender.” Id. at 11.2

      In her answer to Appellee’s complaint, Rudder admits that her original

mortgage instrument has been assigned multiple times, and that each

assignment had been recorded with the Susquehanna County Recorder of

2
  Section 20 governs sale of the note, change of loan servicer and notice of
grievance and provides, inter alia, “The Note or a partial interest in the Note
(together with this Security Instrument) can be sold one or more times
without prior notice to Borrower.”


                                     -3-
J-A14037-15


Deeds. Answer and New Matter, 12/31/2013, at ¶ 6, 9.                  The final

assignment, from the original plaintiff Wells Fargo Bank to Appellee, was

recorded on February 10, 2014. Substitution of Successor in Interest

Pursuant to Pa.R.C.P 2352(a), 3/3/2014.

      Therefore,   based   upon   the   copy   of   the   mortgage   instrument

acknowledged by Rudder, Tribeca was the original mortgagee and had the

express authority to assign its interests. Rudder admitted in her answer to

the foreclosure complaint that Tribeca assigned the mortgage multiple times,

and ultimately, the original plaintiff to this action, Wells Fargo Bank, took

possession of the instrument.     We are therefore satisfied that Rudder was

sufficiently advised of Appellee’s claim of interest to the subject mortgage

and find no defect apparent on the face of the recorded assignment. See,

e.g., US Bank N.A. v. Mallory, 982 A.2d 986 (Pa. Super. 2013).3 Appellee

then, as standing in the shoes of the mortgagee, had standing to bring a


3
  The federal courts have held that “it is well-established that a borrower …
does not have standing to challenge the validity of mortgage assignments,
because … the only interest or right which an obligor or a [claimant] has in
the instrument of assignment is to insure him or herself that he or she will
not have to pay the same claim twice.” Souders v. Bank of America, 2012
WL 7009007, at *11 (M.D. Pa. Dec. 6, 2012). Although we are not bound by
the decisions of the district courts, we find this reasoning persuasive,
particularly in light of this Court’s treatment of the mortgage note: “[A] note
secured by a mortgage fits the plain language of the UCC’s definition of [a
negotiable] instrument.” JP Morgan Chase Bank, N.A. v. Murray, 63
A.3d 1258, 1265 (Pa. Super. 2013). “Pursuant to [Pennsylvania’s UCC], a
debtor who satisfies his obligations under a negotiable instrument cannot be
required to do so again, even if the recipient of the debtor’s performance is
not the holder of the note in question.” Id. at 1263 (citing 13 Pa.C.S.
§ 3602(a)).


                                     -4-
J-A14037-15


mortgage foreclosure suit against Rudder. Therefore, the trial court properly

rejected Rudder’s challenge to the propriety of the entry of judgment in

favor of Appellee.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/23/2015




                                    -5-